department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date uil no legend a b c d e corporation llc lp date x y z aa dear transactions described below facts you were formed on date x as a charitable_trust under state law you are controlled and operated by a b c and d who serve as your trustees a and b are members of the e family your exempt_purpose and sole activity is to make annual and periodical grants to such public_charities as your trustees determine from time to time to be appropriate the internal revenue this letter is in response to your request seeking various rulings relating to the proposed - - service has recognized you as a private_foundation described in sec_501 and sec_509 of the internal code corporation is a large closely-held private company engaged in the commercial manufacturing business corporation is owned directly and indirectly by members of the e family through various entities they control llc is a limited_liability_company under state law the members of which are a and b lp is a limited_partnership under state law llc owns a y percent general_partnership interest in lp general_partner and corporation owns a aa percent limited_partnership_interest limited_partner the two partners of lp will enter into an agreement of limited_partnership lp agreement under this agreement llc will contribute cash to lp and corporation will contribute the exclusive ownership of certain trademarks applications and registrations owned by corporation trademarks pursuant to a proposed trademark license agreement license agreement between lp and corporation lp will grant to corporation an exclusive right and license to use the trademarks on a worldwide basis on or in association with the manufacture and sales of its manufactured products and services relating to installation maintenance repair and servicing of the foregoing the licensed products as well as on related packaging and promotional and advertising material for this exclusive right and license to use the trademarks corporation will pay lp an annual royalty based on increasing percentages of net sales by corporation of the licensed products the percentages range from y percent to z percent of net sales which are defined as gross revenues less annual returns discounts and freight losses the license agreement provides that corporation is permitted to review and approve or corporation proposes to contribute to you its aa percent limited_partnership_interest in reject the proposed use of its trademarks and may inspect the facilities where the licensed products are produced with prior notice once per year under the lp agreement the general_partner is responsible for the management of the business and affairs of lp and the limited_partner has no right or power to take part in any way in the control of business of lp lp as a result you will become a limited_partner in lp and will become a party to the agreement of limited_partnership with llc when lp receives royalty payments from corporation pursuant to the license agreement lp will make distributions of these payments to its partners including you you will use these cash distributions to make grants to public_charities rulings requested your receipt from corporation of the limited_partnership_interest in lp will not result in unrelated_business_taxable_income to you within the meaning of sec_512 of the code your receipt from corporation of royalties through lp will not result in unrelated_business_taxable_income to you within the meaning of sec_512 of the code your receipt from corporation and the continued ownership by you of the limited - - partnership_interest in lp will not result in excess_business_holdings under sec_4943 of the code your receipt from corporation and continued ownership by you of the limited_partnership_interest in lp will not be an act of self-dealing to you under sec_4941 of the code your receipt from corporation of royalties through lp will not be an act of self-dealing to you under sec_4941 of the code your receipt from corporation and continued ownership by you of the limited_partnership_interest in lp will not jeopardize your tax-exempt status under sec_501 of the code your receipt from corporation of royalties through lp will not jeopardize your tax-exempt status under sec_501 of the code law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_511 of the code provides that organizations recognized as exempt from federal_income_tax must pay tax on unrelated_business_income as defined in sec_512 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected to such trade_or_business however sec_512 modifies the term unrelated_business_taxable_income by excluding among other things all royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with that income sec_1_512_c_-1 of the income_tax regulations provides that if an exempt_organization that is a member of a partnership that engages in an unrelated_trade_or_business with respect to the organization it must include in computing its unrelated_business_taxable_income the distributive_share of the partnership’s gross_income derived from the unrelated business and its share of applicable deductions sec_513 of the code defines the term unrelated_trade_or_business as a trade_or_business that is not substantially related to the exercise or performance by an organization of its charitable educational or other purposes or functions constituting the basis for its exemption under sec_501 with exceptions not here relevant sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning as it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services - - sec_1_513-1 of the regulations provides that in determining whether a trade or sec_4941 of the code imposes excise_taxes on any act of self-dealing between a sec_4941 of the code states that the term self-dealing means certain direct and business is regularly carried on within the meaning of sec_512 of the code the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued must be considered private_foundation and a disqualified_person as defined in sec_4946 indirect transactions between a private_foundation and a disqualified_person the sale_or_exchange or leasing of property the lending of money or other extension of credit describes the furnishing of goods services or facilities describes the payment of compensation or the payment or reimbursement of expenses the transfer to or use by or for the benefit of the income or assets of a private_foundation and agreement to make any payment to a government_official these transactions are also described in sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons this section also provides that where all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings sec_4943 of the code deals with permitted holdings of an unincorporated business_enterprise this section provides that in the case of a partnership or joint_venture profit interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock sec_4943 of the code provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources which includes the items excluded by sec_512 that under sec_4943 of the code the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4943-10 of the foundation and similar excise_taxes regulations provides - - sec_53_4943-10 of the regulations states that for purposes of sec_4943 of the code the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the company instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 sources for purposes of this paragraph includes royalties excluded by sec_512 of the code sec_53_4943-10 of the regulations provides that gross_income from passive revrul_81_178 1981_2_cb_135 distinguished royalty income that is not subject_to sec_4946 of the code defines the term disqualified_person with respect to a private_foundation sec_4946 provides that a disqualified_person includes a corporation of which foundation managers own directly and indirectly more than percent of the total combined voting power sec_4946 defines the term foundation_manager with respect to a private_foundation to include an officer director or trustee of the private_foundation the tax on unrelated_business_income from compensation_for services that is subject_to the tax on unrelated_business_income one organization was paid solely for_the_use_of trademarks trade names copyrights photographs and facsimile signatures the agreements setting the fees gave the organization the right to approve the quality and style of the licensed products which did not change the character of the income as royalties a second organization was compensated for active endorsement of products and services including personal appearances and interviews by members of the organization such payment is compensation_for services and thus not within the royalty exception of sec_512 of the code the court in 86_f3d_1526 9th cir aff'g t c memo rev'g on another issue 103_tc_307 thoroughly considered the definition of the term royalties as used in sec_512 of the code it held that in the context of sec_512 royalties are defined as payments received for the right to use intangible_property and that a royalty is passive and cannot include payments for services rendered by the owner of the property in 193_f3d_1098 9th cir the issue was whether the bank was paying the alumni associations for the good will associated with the schools' names seals colors and logos or whether it was paying them for mailing list management and promotional services the court concluded that the payments were royalties because they were made for_the_use_of the property rights not for the minimal services analysis ruling sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by an exempt_organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it - - sec_513 of the code defines the term unrelated_trade_or_business as a trade_or_business that is not substantially related to the exercise or performance by an organization of its exempt purposes of functions sec_1_513-1 of the regulations provides that the term trade_or_business has the same meaning as it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business is regularly carried on within the meaning of sec_512 of the code the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued must be considered corporation proposes to contribute to you its aa percent limited_partnership_interest in lp thus you will become a limited_partner in lp and will become a party to the agreement of limited_partnership with llc under the lp agreement the general_partner llc has management authority over the operations of lp under the lp agreement as a limited_partner you will have no authority to manage and operate lp but will hold the lp interest as a passive investor consequently since your receipt of the limited_partnership_interest as a contribution from corporation is not a trade_or_business that is regularly carried on the receipt of this contribution will not result in income from an unrelated_trade_or_business within the meaning of sec_513 of the code and thus will not result in unrelated_business_taxable_income to you within the meaning of sec_512 ruling sec_512 of the code provides that the term unrelated_business_taxable_income does not include royalties in situation in revrul_81_178 supra the organization received payments solely for_the_use_of certain of its intangible_property although under the arrangement the organization had the right to approve the quality and style of the licensed products or services that did not change the character of the income as royalties under sec_512 in situation the organization received compensation_for the active_management of products and services including personal appearances and interviews these payments were not royalties but payments for services in sierra club supra the court defined royalties as payments received for the right to use intangible_property and cannot include payments for services rendered by the owner of the property see also oregon state university alumni association supra under the license agreement lp will grant to corporation an exclusive right and license to use the trademarks in connection with the licensed products in return corporation will pay lp an annual royalty based on the net sales of the licensed products by corporation under the license agreement corporation is permitted to review and approve or reject the proposed use of the trademarks and may inspect the facilities where the licensed products are produced with prior notice once per year thus corporation is licensing intangible_property to lp and is providing only minimal services to lp consistent with situation in revrul_81_178 and the decisions in sierra club and oregon state university alumni association the arrangement under the license agreement is that of a license of intangible_property and the corresponding payments made by corporation to lp constitute royalties to lp within the meaning of sec_512 of the code - - consequently under the principles of sec_1_512_c_-1 of the regulations these royalties whether or not distributed by lp to you will also constitute royalties to you within the meaning of sec_512 of the code ruling as a result of corporation’s contribution of its aa percent limited_partnership_interest in ruling sec_4 and lp to you you will become the owner of this limited_partnership_interest therefore as a limited_partner in lp you will receive distributions from lp of its share of royalties corporation will pay lp pursuant to the license agreement lp will derive virtually all of its income from these royalty payments as concluded in ruling these payments constitute royalties within the meaning of sec_512 of the code sec_4943 and sec_53_4943-10 of the regulations provides that the term business royalties does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources including royalties under sec_512 of the code thus lp does not constitute a business_enterprise and under sec_4943 your ownership of the limited_partnership_interest in lp does not constitute a business holding accordingly your ownership of the limited_partnership_interest in lp does not result in an excess business holding to you under sec_4943 sec_4941 of the code imposes excise_taxes on any act of self-dealing whether direct or indirect between a private_foundation and a disqualified_person sec_4941 lists the types of transactions that constitute acts of self-dealing entities they control several members of the e family serve as your trustees thus under sec_4946 of the code because the e family constitute foundation managers with respect to you and the e family controls corporation corporation is a disqualified_person with respect to you you you will become the owner of this interest therefore as a limited_partner in lp you will receive distributions from lp of its share of royalties corporation will pay lp pursuant to the license agreement although corporation is a disqualified_person with respect to you neither your receipt of the contribution of the limited_partnership_interest from corporation nor your receipt of your share of royalties from lp as a limited_partner in lp are transactions described in sec_4941 of the code or sec_53_4941_d_-2 of the regulations thus neither transaction constitutes a direct or indirect act of self-dealing between you and corporation under sec_4941 of the code corporation is owned directly and indirectly by members of the e family through various as a result of corporation’s contribution of its aa percent limited_partnership_interest in lp to rulings and the internal_revenue_service has recognized you as a private_foundation described in sec_501 and sec_509 of the code your exempt_purpose and sole activity is to make annual and periodical grants to such public_charities as your trustees determine from time to time to be appropriate as a result of corporation’s contribution of its aa percent limited_partnership_interest in - - lp to you you will become the owner of this interest therefore as a limited_partner in lp you will receive distributions from lp of its share of royalties corporation will pay lp pursuant to the license agreement you will continue to use these distributions to make grants to public_charities neither your receipt from corporation of the contribution of its limited_partnership_interest in lp nor your continued ownership of this interest nor your receipt of its share of royalties from lp as a limited_partner in lp will have an adverse impact on your exempt_activities or purposes as a result neither of these transactions will jeopardize your tax-exempt status under sec_501 of the code ruling sec_1 your receipt from corporation of the limited_partnership_interest in lp will not result in unrelated_business_taxable_income to you within the meaning of sec_512 of the code your receipt from corporation of royalties through lp will not result in unrelated_business_taxable_income to you within the meaning of sec_512 of the code your receipt from corporation and the continued ownership by you of the limited_partnership_interest in lp will not result in excess_business_holdings under sec_4943 of the code your receipt from corporation and continued ownership by you of the limited_partnership_interest in lp will not be an act of self-dealing to you under sec_4941 of the code your receipt from corporation of royalties through lp will not be an act of self-dealing to you under sec_4941 of the code your receipt from corporation and continued ownership by you of the limited_partnership_interest in lp will not jeopardize your tax-exempt status under sec_501 of the code your receipt from corporation of royalties through lp will not jeopardize your tax-exempt status under sec_501 of the code this ruling is based on the understanding there will be no material changes in the facts this ruling does not address the applicability of any section of the code or regulations to upon which it is based the facts submitted other than with respect to the sections described the code provides it may not be used or cited by others as precedent after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling will be made available for public inspection under sec_6110 of the code this ruling is directed only to the organization that requested it sec_6110 of if you have any questions about this ruling please contact the person whose name and in accordance with the power_of_attorney currently on file with the internal revenue - - telephone number are shown in the heading of this letter service we are sending a copy of this letter to your authorized representative steven b grodnitzky manager exempt_organizations technical group sincerely enclosure notice
